Campbell, J.,
delivered the opinion of the court.
C. M. Savage is a volunteer holder of the title of the land in dispute under Mrs. Madry, and can assert her right to it. The question is, Who has the superior right to the land, Mrs. Madry or Mrs. Dowd, the judgment creditor of Mr. Madry ? for both claim from him. Mrs. Madry obtained the title of Mr. Madry before the rendition of Mrs. Dowd’s judgment. If, upon the facts shown by the record, Mrs. Madry was entitled to have the land vested in her, it matters not as to the particular means by which it was done. Equity considers results rather than the means of attaining them. If Mr. Madry was the debtor of his wife to the full value of the land, it was lawful for him to convey it to her in payment of this debt, even *733though his object was to prefer her to Mrs. Dowd, who was endeavoring to get a judgment against him. The useless resort to a suit in chancery, and the blunder in stating her claim in that suit, could not defeat rights which existed in her favor against her husband.
Mrs. Dowd can claim no benefit from the chancery suit. The allegations of Mrs. Madry’s bill do not constitute an estoppel. They are only evidence admitting of explanation. If the title was rightfully vested in Mrs. Madry upon the facts existing between her and her husband, and if a Chancery Court, upon those facts, would have decreed the title to her, or upheld a conveyance to her by her husband, having got the title, she will be protected in it. Her fear that it would be pursued in her hands, and the stupid resort to place it beyond pursuit, however suggestive as evidence, did not render subject to her husband’s debts that which was not before. The gist of Savage’s bill is title in him. The useless statement of the history of the title with which he cumbered his bill may be disregarded upon the maxim, utile per inutile non vitiatur. Is the title in him as against Mrs. Dowd’s judgment? If it was in Mrs. Madry, it is in him, for he holds by conveyance from her. The evidence shows clearly an indebtedness by Mr. Madry to Mrs. Madry, equalling or exceeding the value of the land; and she was entitled to hold it against the judgment, and so is her grantee.
Decree reversed, and injunction made perpetual.